Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Drawings Objection 
The drawings are objected to because:
(1) In Fig.1, reference numeral “38” does not agree with paragraph [0019], line 6 of the specification because it does not designate a base portion of the blade housing “22”.  
(2) In Fig.2, reference numeral “210” has not been described in the specification.
(3) In Fig.4, “F” and “4N” have not been described in the specification.
(4) In Figs.5-6, “F” has not been described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0019], line 6, reference numeral “38” is not found in FIG. 4.
(2) In paragraph [0020], line 1, reference numeral “40” is not found in FIG. 2.  
(3) In paragraph [0021], line 1, “ate” should read --are--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.        Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(1) In claims 1, 9 and 17, “the blade assembly comprising a retracted configuration” does not agree with paragraph [0021], line 7 of the specification.  It is the blade that has a retracted configuration.
(2) In claims 3, 11 and 19, “a width direction” is undefined.  The phrase should read --a width direction perpendicular to a cutting direction of the blade assembly--.
(3) In claims 7 and 15, “a cutting direction” is indefinite and should be changed to --a cutting direction of the blade assembly--.
(4) In claims 8 and 16, “a skin surface” is vague and indefinite since it is undefined. 
(5) The scope of claim 9 is vague because it is unclear if the invention is directed to a subcombination (i.e. a blade assembly) or a combination (i.e. a blade assembly in combination to a hair clipper).  It is suggested “that connects”, at line 1 of the claim, be changed to --connectable--.  Claim 12 should be amended accordingly by changing “attached” to --attachable--.
(6) In claim 17, line 5, “the blade” has no antecedent basis.
(7) In claim 17, line 13, “a blade”, “a linkage”, “a force”, “a preselected threshold” should read --the blade--, --the linkage--, --the force-- and --the preselected threshold--, since they refer to the ones previously cited. 
(8) In claim 19, line 2, “the motor” lacks clear antecedent basis.

Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1-4, 7-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (U.S. Patent Application Publication No. 2016/0039102).   
          Regarding claim 1, Shimizu discloses a hair clipper (10) comprising:
          a clipper body (12) comprising a motor (see paragraph [0023], line 1); and 
          a blade assembly (70, see Figs.5A-5B) connected to the clipper body (12) such that the motor (14) moves a blade (76) of the blade assembly (70) during operation, the blade assembly (70) comprising a blade housing (73) and the blade (76) that extends outwardly from an opening in the housing (73) and a linkage (75) that is connected to the blade (76) and biased the blade (76) toward a fully extended configuration (see paragraph [0038], lines 3-6);
          wherein, upon application of a force against the blade (76) during use that is above a preselected threshold, the blade (76) comprising a retracted configuration (see paragraph [0039], lines 5-11) wherein the blade (76) retracts into the blade housing (73) using the linkage (75).   
          Regarding claims 2, 10 and 18, Shimizu further shows a spring (5A/5B) that biased the linkage (75) and the blade (76) toward the fully extended configuration.
          Regarding claims 3, 11 and 19, Shimizu’s blade (76) is a first blade (76), the blade assembly (70) further comprising a second blade (74), the motor moving the first blade (76) relative to the second blade (74) in a width direction perpendicular to a cutting direction of the blade assembly (70).
         Regarding claims 4, 12 and 20, Shimizu’s blade assembly (70) is removably (see paragraph [0036], line 2) attached to the clipper body (12).   
          Regarding claims 7 and 15, Shimizu’s blade (76) retracts into the blade housing (73) in a cutting direction of the blade assembly (70).
          Regarding claims 8 and 16, Shimizu’s blade (76) is capable of being retracted into the blade housing (73) at a cutting angle that is greater than 15 degrees from a skin surface so long as the force applied against the blade (76) during use is above the preselected threshold.
          Regarding claim 9, Shimizu discloses a blade assembly (70, see Figs.5A-5B) connectable to a clipper body (12, see Fig.1) of a hair clipper (10) such that a motor (see paragraph [0023], line 1) moves a blade (76) of the blade assembly (70) during operation, the blade assembly (70) comprising:
           a blade housing (73) and the blade (76) that extends outwardly form an opening in the housing (73) and a linkage (75) that is connected to the blade (76) and biases the blade (76) toward a fully extended configuration (see paragraph [0038], lines 3-6);
           wherein, upon application of a force against the blade (76) during use that is above a preselected threshold, the blade (76) comprising a retracted configuration (see paragraph [0039], lines 5-11) wherein the blade (76) retracts into the blade housing (73) using the linkage (75).   
           Regarding claim 17, Shimizu discloses a method of using a hair clipper (10) for hair removal, the method comprising:
           coupling a blade assembly (70, see Figs.5A-5B) to a clipper body (12, see Fig.1) of the hair clipper (10), the blade assembly (70) comprising:
                 a blade housing (73, see Figs.5A-5B) and a blade (76) that extends outwardly from an opening an opening in the housing (73) and a linkage (75) that is connected to the blade (76) and biases the blade (76) toward a fully extended configuration (see paragraph [0038], lines 3-6);
                 wherein, upon application of a force against the blade (76) during use that is above a preselected threshold, the blade (76) comprising a retracted configuration (see paragraph [0038], lines 5-11) wherein the blade (76) retracts into the blade housing (73) using the linkage (75);
           facing a guide surface (GS, see Fig.5A as annotated below) of the blade assembly (70) toward a skin area;

    PNG
    media_image1.png
    443
    835
    media_image1.png
    Greyscale

           operating the blade assembly (70) to remove hair from the skin area;
           retracting the blade (76) of the blade assembly (70) into the blade housing (73, see paragraph [0038], lines 5-11) using the linkage (75) if the force against the blade (76) during use is above the preselected threshold.   

Indication of Allowable Subject Matter
Claims 5-6 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724